UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-6558




In Re:   DWIGHT SPENCER,




                                                          Petitioner.



                 On Petition for Writ of Mandamus.


Submitted:   September 29, 2006           Decided:   October 23, 2006


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Dwight Spencer, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Dwight Spencer petitions for a writ of mandamus seeking

an order from this court directing the clerk of the United States

District Court for the Eastern District of Virginia to file his pro

se motion to show cause.       In the motion to show cause, Spencer

seeks to require the Government to explain why money confiscated

from his person in 1997 was forfeited, and why he did not receive

notice of the forfeiture.      The district court clerk responded to

the mandamus petition, explaining that the documentation appended

to Spencer’s mandamus petition shows that he mailed the order to

show cause to the Asset Forfeiture Section of the Drug Enforcement

Administration, not to the district court.            The district court’s

records do not reflect that the court ever received any filing from

Spencer.

           Mandamus relief is available only when the petitioner has

a clear right to the relief sought.          In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).           Further, mandamus is a

drastic    remedy    and   should   be      used   only   in   extraordinary

circumstances.      Kerr v. United States Dist. Court, 426 U.S. 394,

402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir. 1987).               We

conclude that because Spencer did not mail his show cause order to

the district court, he has not met his burden of showing that his

right to the relief sought in his mandamus petition is “clear and

indisputable.”      Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33,

35 (1980) (citations omitted).

                                    - 2 -
          Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                   PETITION DENIED




                              - 3 -